Citation Nr: 0118818	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  96-31 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for numbness in the right 
arm and fingers as a result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1980 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Correspondence received in November 1999 indicated that the 
veteran no longer wanted a hearing.


FINDING OF FACT

The veteran's complaints related to his right arm and fingers 
are attributable to a known clinical diagnosis.


CONCLUSION OF LAW

The criteria for establishing service connection for numbness 
in the right arm and fingers as a result of undiagnosed 
illness have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  In the instant case, all relevant 
evidence identified by the veteran was obtained and 
considered.  In addition, the veteran has been afforded a VA 
Persian Gulf Registry examination.  Under the circumstances, 
the Board finds that the record as it stands allows for 
equitable appellate review and that there has been compliance 
with the provisions of the VCAA.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms which may be manifestations of undiagnosed 
illness include neurologic signs or symptoms.  38 C.F.R. § 
3.317(b).

At a November 1995 VA examination the veteran complained of 
numbness in his left arm and denied any problem with numbness 
or any other problem in the right arm.

At an August 1996 VA examination, the veteran complained of 
numbness in his fingers and feet; he denied weakness or pain 
in his feet or hands.  The sensory examination showed 
decreased pinprick and temperature sensation in a 
"stocking/glove" distribution in both the upper and lower 
extremities which extended to the mid palm on the right hand.  
The diagnosis included the following: "symptoms and signs 
consistent with polyneuropathy-mild. clinically, although 
EMG/NCV does not verify this diagnosis."

The clinical interpretation portion of a September 1996 EMG 
indicated that "this study does not meet the 
electrophysiologic criteria for a generalized 
polyneuropathy."

The Board notes that the only objective indications 
resembling right arm and finger numbness where those reported 
on the August 1996 peripheral nerves examination.  Such 
findings appear to have been attributed to polyneuropathy.  
As such, since medical personnel have attributed the 
veteran's right arm and fingers disability to a clinically 
diagnosed disorder, the undiagnosed illness provisions of 38 
U.S.C.A. § 1117 are not for application.

A thorough review of the evidence reveals that the veteran 
was not treated for or diagnosed with polyneuropathy during 
service, and no physician has suggested that any currently 
diagnosed polyneuropathy is related to service or any 
incident of the veteran's active military service.  Further, 
as medical records reveal that the veteran was not diagnosed 
with polyneuropathy until years following service, a claim of 
entitlement to service connection under the presumptive 
provisions of 38 U.S.C.A. §§ 1101, 1112 and 1137 (West 1991) 
is not for application in this case.

Accordingly, the preponderance of the evidence is against the 
veteran's claim.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991) and the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107), but there is not such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable 
determination.

ORDER

Entitlement to service connection for numbness in the right 
arm and fingers as a result of undiagnosed illness is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 

